Citation Nr: 0706840	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  04-22 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1.  Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU).

2.  Entitlement to a disability rating in excess of 10 
percent for right-sided radiculopathy. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active military service from May 1981 to 
June 1990.

This appeal comes before the Board of Veterans' Appeals 
(Board) from December 2003 and December 2004 rating decisions 
by the Department of Veterans Affairs (VA) Columbia, South 
Carolina, Regional Office (RO).

The December 2003 rating decision denied entitlement to TDIU, 
denied an increased rating for degenerative disc disease and 
for peripheral neuropathy.  In an October 2004 statement, the 
veteran withdrew his appeal with respect to all issues except 
TDIU.  Thus, the Board lacks jurisdiction over the withdrawn 
issues.  38 C.F.R. § 20.204. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is currently service connected for degenerative 
disc disease of the lumbar spine.  In December 2004, the RO 
granted a separate 10 percent evaluation for right-sided 
radiculopathy.  In January 2005, the veteran expressed 
disagreement with the evaluation assigned to that right 
radiculopathy disability.  The Board construes the veteran's 
January 2005 as a timely notice of disagreement with that 
decision.  See 38 C.F.R. §§ 20.201, 20.302 (2006); see also 
EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (VA must 
liberally construe all documents filed by a claimant).  A 
statement of the case pertaining to that issue has yet to be 
issued by the RO.

Accordingly, the Board is required to remand this issue to 
the RO for the issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has 
issued the statement of the case, the claim should be 
returned to the Board only if the veteran perfects the appeal 
in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997).

The claim for a disability rating in excess of 10 percent for 
right-sided radiculopathy is inextricably intertwined with 
the TDIU claim as a favorable decision on this issue this may 
impact the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other).  

Ongoing medical records should be obtained.  38 U.S.C.A. § 
5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).

As this case is being remanded, the RO should take the 
opportunity to ensure that VA has complied with the duties to 
notify and assist the veteran with regard to his claims.  
38 C.F.R. § 3.159.  During the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the Veterans Claims Assistance Act of 
2000 (VCAA) notice requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2006) apply to all five 
elements of a claim for service connection.  Since this case 
must be remanded for other action, the RO should correct any 
defects in VCAA notice.

Accordingly, the case is REMANDED for the following action:

1.  The RO is to send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006) as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).



2.  The RO should issue a statement of 
the case pertaining to the issue of 
entitlement to a disability rating in 
excess of 10 percent for right-sided 
radiculopathy, so that the veteran may 
have the opportunity to complete an 
appeal on this issue (if he so desires) 
by filing a timely substantive appeal.

3.  The RO should obtain current 
treatment records since July 2004 from 
the VA Medical Center in Columbia, South 
Carolina.  

4.  After undertaking any additional 
development deemed to be appropriate, the 
RO should then readjudicate the TDIU 
claim.  If the claim is denied, the RO 
should provide the veteran and his 
representative with an appropriate 
supplemental statement of the case.  The 
case should then be returned to the Board 
for further consideration, if otherwise 
in order.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C. §§ 5109B, 7112.


		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





